—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking judicial review of his termination as an at-will employee of respondent. Supreme Court properly granted respondent’s cross motion to dismiss the petition for failure to state a cause of action. There is a “very strong presumption” that respondent acted appropriately (Matter of Diaz v Goldman, 225 AD2d 344, 346),. and petitioner bore the burden of pleading and proving that respondent acted in bad faith (see, Matter of Thomas v Abate, 213 AD2d 251; Matter of D'Arpe v Brown, 197 AD2d 455; Matter of Soto v Koehler, 171 AD2d 567, 568, Iv denied 78 NY2d 855). Petitioner’s conclusory allegations of bad faith based upon speculation are insufficient as a matter of law to meet that burden and to require a hearing on the issue of bad faith (see, *1005Matter of Thomas v Abate, supra; Matter of Cortijo v Ward, 158 AD2d 345; Matter of Whelan v Rozzi, 155 AD2d 603). (Appeal from Judgment of Supreme Court, Onondaga County, Major, J. — CPLR art 78.)
Present — Pine, J. P., Wisner, Callahan, Boehm and Fallon, JJ.